Citation Nr: 1211255	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  04-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to June 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Veteran was sent an April 2003 Statement of the Case (SOC) by the RO in Montgomery, Alabama, the same RO where the Veteran initially filed his claim.  

In March 2005, March 2006, December 2008, and July 2010, the Board remanded the Veteran's claim of service connection for an acquired psychiatric disorder for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on the issue of service connection for an acquired psychiatric disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran contends that his acquired psychiatric disability is a result of his time in-service.  Specifically, the Veteran reported significant risk to his life through acts of harassment and violence when he worked at the Chicago Induction Station.  Additionally, he reported that he witnessed wounded soldiers while he was a medic.  Furthermore, he reported that as an eye technician in the military, he had to take an eye out of a cadaver.  

The Veteran was afforded with a VA examination in February 2011 to assess the etiology of his psychiatric disorder.  Upon examining the Veteran, the VA examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with depression.  Additionally, the examiner noted that none of the Veteran's Axis I diagnoses were related to his service in the military.   However, this VA opinion is of little probative value because the examiner did not give a clear opinion and rationale as to the etiology of the Veteran's acquired psychiatric disability.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Additionally, the examiner did not address the Veteran's service treatment records that show he received psychiatric treatment.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).   Furthermore, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to the etiology of his acquired psychiatric disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service)

Without further clarification, the Board is without medical expertise to determine if any current acquired psychiatric disability is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the etiology of the Veteran's acquired psychiatric disability with respect to his service remain unclear to the Board, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA treatment records.  The claims file contains VA treatment records through January 2006.  Additionally, in a September 2010 statement, the Veteran stated that he continued to seek treatment for his psychiatric condition.  However, it does not appear that these VA treatment records have been associated with the claims file.  As these treatment records may contain information pertinent to his claims of service connection, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from January 2006 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.


Regardless of whether the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any other psychiatric disorder that is found to be present, including depression.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  

In doing so, the examiner should review and discuss the Veteran's service treatment records, which show psychiatric treatment in service; VA outpatient treatment records; the March 2003 and February 2011 VA examination reports, the Veteran's lay statements; any current factors in the Veteran's life that could be the cause of his psychiatric disorder, and any other relevant information. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


